Title: From George Washington to the Board of War, 17 July 1780
From: Washington, George
To: Board of War


					
						Gentn
						Head qrs [Preakness, N.J.] July 17. 1780
					
					I have now the honor to inclose You a List of the promotions to be made in the Three Jersey Regiments. The Commissions are exceedingly wanted and I request that the Board will be pleased to forward them to me by the earliest opportunity.
					I also inclose the Board Lt Colo. Conway’s Commission, who, by the Unanimous opinion of a Board of General Officers, is entitled to rank from the time Lt Colo. Brearly accepted the place of Chief Justice of the State of Jersey. I find by a Letter from Mr Brearly, just written me upon the occasion, that he was sworn into this Office the 4th of August 1779. The Board will therefore be pleased to alter Lt Colo. Conway’s Commission or make him out a new one, vice Brearly appointed Chief Justice of the State of Jersey, to rank from the 4 of August 1779. I have the Honor to be With &c.
					
						G.W.
					
				